Citation Nr: 0404290	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-11 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which determined that no new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for hearing loss or for 
tinnitus.


FINDINGS OF FACT

1.  In an unappealed decision dated in June 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss.

2.  The evidence received since the RO's June 1996 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for hearing loss.

3.  In an unappealed decision dated in June 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for tinnitus.

4.  The evidence received since the RO's June 1996 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for tinnitus.


CONCLUSION OF LAW

1.  The June 1996 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
hearing loss is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The additional evidence received since the June 1996 RO 
rating decision is not new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for hearing loss have not been met. 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The June 1996 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. § 7105 (West 1991).

4.  The additional evidence received since the June 1996 RO 
rating decision is not new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for tinnitus have not been met. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001.  As the present claim was received after that date, 
these amendments to 38 C.F.R. § 3.156(a) are not relevant in 
the instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in April 2003.  He was 
informed of the information and evidence necessary to 
substantiate the claim, of which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was previously notified in a February 2003 statement 
of the case, of 38 C.F.R. § 3.159(b)(1), which states in part 
that VA will also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  He was also informed of what evidence was needed to 
reopen his claims pertaining to hearing loss and tinnitus.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.

II.  Application to Reopen Claim Based on New and Material 
Evidence

The record shows that in an August 1976 rating decision, the 
RO denied service connection for hearing loss on the basis 
that the veteran's retirement physical examination showed 
that hearing was within normal limits.  The record shows that 
the veteran was notified of that decision and of his 
appellate rights.  He did not appeal the August 1976 rating 
decision, which therefore became final.  38 U.S.C.A. § 7105.  

The veteran applied to reopen the previously denied claim for 
service connection for hearing loss, and made a claim for 
service connection for tinnitus in October 1993.  In a 
February 1994 rating decision, the RO denied service 
connection with respect to both of these claims.  The RO 
determined that new and material evidence had not been 
presented to reopen the hearing loss claim; and that the 
evidence did not show a tinnitus condition in service or 
within a year after discharge, or until many years after 
service.  The record shows that the veteran was notified of 
that decision and of his appellate rights.  He did not appeal 
the February 1994 rating decision, which therefore became 
final.  38 U.S.C.A. § 7105.  

The veteran applied to reopen the previously denied claims 
for service connection for hearing loss and for tinnitus in 
January 1996.  In a June 1996 rating decision, the RO denied 
service connection for hearing loss and for tinnitus on the 
basis that new and material evidence had not been presented 
to reopen a previously final decision. The veteran was 
provided notice of the decision and of his appellate rights, 
but he did not appeal the determination and the decision 
became final.  38 U.S.C.A. § 7105.  


Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002); see also 38 C.F.R. §§ 20.302, 
20.1103 (2003).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In November 2000, the veteran applied to reopen the 
previously denied claims for service connection for hearing 
loss and for tinnitus.  The provisions of 38 C.F.R. § 
3.156(a), provide that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the time of the June 1996 rating 
decision included service medical records, VA medical records 
including the report of VA examination in July 1976, service 
personnel records, and lay statements of the veteran.  These 
may be briefly summarized.  

The veteran's DD Forms 214 and 215 cover four consecutive 
periods of continuous service from August 1952 to May 1975.  
These documents show that the veteran's military occupational 
specialty included traffic analyst, communications 
intelligence supervisor, and traffic analysis technician.  
These records show that the veteran served in Korea, Vietnam, 
and Okinawa.  There are various medals.  

During service there are clinical records of treatment of the 
ears in 1964 and 1974.  In November 1964, the veteran was 
seen for otitis externa, mild with slight eustachian tube 
blockage.  In December 1974, the veteran was seen for ear 
blockage in the left ear, with pressure and roaring sound.  
On examination there was redness of the left drum and 
dullness of the right drum.  The diagnosis was blocked 
eustachian tube, early otitis.  The veteran was seen later in 
December 1974 to recheck the left ear which continued to feel 
blocked.  He was seen again in January 1975 to recheck the 
left ear which still felt blocked.  After examination the 
diagnosis was possible eustachianitis.

At the time of his separation examination in May 1975, the 
audiological examination showed that his hearing was within 
the range of normal.  His ears were clinically evaluated as 
normal.
 
The report of VA examination in July 1976 does not show that 
the veteran made referable complaints.  On examination, the 
external ear structures and canals, and tympanic membrane, 
were clear, and the report contains examination findings of 
no hearing loss noted.

VA clinical records show that in April 1985, mild high 
frequency hearing loss, bilaterally, was diagnosed, and noted 
as "probably job related," and noted as not considered a 
normal finding.  Examination of the ears showed they were 
clear with no wax build up and normal tympanic membranes.  

An audiological evaluation in November 1991 showed pure tone 
thresholds of 0, 10, 5, 25, 45, 45, and 40 decibels in his 
right ear, and 5,  10, 5, 35, 50, 55, and 60 decibels in his 
left ear, at 500, 1,000, 2,000, 3,000, 4,000, 6000 and 8000 
Hz, respectively.  This represents a hearing loss disability 
as defined at 38 C.F.R. § 3.385 (2003).

The veteran submitted a statement in October 1993 in which he 
related his hearing loss and tinnitus to service in Vietnam.  
Specifically he stated that his living quarters were very 
close to the 175 mm cannons used by the Division.  He also 
experienced an aggravation of his condition while at Long 
Binh when an ammunition dump was attacked and exploded, in 
October 1966.  After leaving service he worked at the 
National Security Agency at Fort Meade, Maryland, until 
retirement in 1992.  During that period of employment his 
tinnitus became more apparent, and he received regular health 
physicals which showed a significant hearing loss.

In January 1996 the veteran submitted a copy of a part of an 
article addressing a case decided by the United States Court 
of Appeals for Veterans Claims. 

With respect to the veteran's statements, lay statements and 
testimony are considered to be competent evidence when 
describing features or symptoms of an injury or illness or an 
event.  However, where the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The statements from the 
appellant, which describe his symptoms and onset of the 
disability, are cumulative in nature to statements previously 
made.  See Justus v. Principi, 3 Vet. App. 510 (1992).   

The additional medical records received since the June 1996 
rating decision are cumulative in nature as they merely 
demonstrate what was already known, that the veteran has a 
current hearing loss.  Private clinical records dated in May 
2000 and August 2003 show findings of audiology testing and 
indicate bilateral hearing loss as defined by VA.  38 C.F.R. 
§ 3.385 (2003).  This fact had been established at the time 
of the RO's rating decision in June 1996.  Further, with 
respect to additional service personnel records, these are 
essentially cumulative and duplicative of information 
previously known regarding the veteran's military occupation 
specialties and assignment locations.  They provide no new 
information that would link the veteran's current hearing 
loss to service.  Further, there is no clinical evidence 
addressing whether there is even a diagnosis of tinnitus.  
Thus the foregoing is not material to the claimed hearing 
loss and tinnitus addressed here.  

In summary, although the medical records are new as they were 
not previously submitted, none of the new evidence bears 
directly and substantially upon the specific matter under 
consideration.  That is, none of the new evidence provides a 
nexus between service, and either the claimed hearing loss or 
claimed tinnitus.  What is and was previously missing is 
evidence of a nexus relating the claimed hearing loss or 
tinnitus to service.  In fact, with respect to the claimed 
tinnitus, as was the case in June 1996, there is no competent 
evidence, such as a diagnosis, of a current disability of 
tinnitus.  As the additional medical records do not link 
hearing loss or tinnitus to service, or show a current 
diagnosis of tinnitus, such records are not material evidence 
as they are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).

The veteran has requested a VA examination and opinion to 
provide the necessary connection between current disability 
and service, and, presumably, to establish a diagnosis of 
tinnitus.  VA may not provide such an examination until the 
claims are reopened by new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2003).

Consequently, because the evidence submitted since the June 
1996 rating decision is not new and material, the claim is 
not reopened and the current appeal must be denied as to 
entitlement to service connection for hearing loss and for 
tinnitus.


ORDER

The application to reopen a claim for service connection for 
hearing loss is denied.

The application to reopen a claim for service connection for 
tinnitus is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



